Colt, J.
Under the provisions of the Gen. Sts. c. 178, §§ 6, 7, the whole yard of a house of correction, though divided by a public street, against which it is suitably fenced and protected, must be regarded as adjoining or appurtenant within the terms of the statute. It is not required that the yard shall be immediately connected with the house itself. If it be a place entirely devoted to the purpose, sufficiently secure and suitably protected from all persons without, it is sufficient. The word appurtenant is not used in a technical sense in the statute, for land cannot be appurtenant to land, strictly speaking.

Judgment upon the verdict.